United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, North Syracuse, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2119
Issued: February 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 16, 2013 appellant filed a timely appeal from the March 21 and June 24,
2013 merit decisions of the Office of Workers’ Compensation Programs (OWCP) denying his
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
back injury on January 3, 2013 while in the performance of duty.
On appeal, appellant contends that he sustained a work-related back injury based on his
physician’s diagnosis of back strain.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 3, 2013 appellant, then a 62-year-old transportation security officer, filed a
traumatic injury claim alleging that he sustained a lower back strain at work on that date. He
bent over while performing a physical pat down of a passenger and when he stood up, he felt a
pop in his back that radiated from his legs. Appellant stopped work.
A January 3, 2013 report from an urgent care facility contained a partially illegible
signature of a registered nurse with the last name of Woodruff. It provided a history of the
January 3, 2013 incident, findings on physical examination and diagnosed back pain.
In a January 7, 2013 medical report, Dr. Mark W. McSwain, an attending Board-certified
internist, obtained a history of the January 3, 2013 incident and appellant’s medical, family and
social background. He listed findings on physical examination and advised that appellant had
acute onset of severe lower back pain that occurred at work. The pain was nonradiating and
nonradicular and sounded muscular in etiology. It was worse when appellant tried to stand
straight or rise from sitting. Dr. McSwain placed him off work for one week, listed his physical
restrictions and addressed his treatment plan. In a January 18, 2013 form report, he indicated
with an affirmative mark that appellant’s back pain was caused by the January 3, 2013 incident.
Dr. McSwain advised that he could return to work on January 18, 2013 without limitations.2
By letter dated February 7, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested that he submit additional factual and medical
evidence, including a rationalized medical opinion from an attending physician which provided
dates of examination and treatment, a complete and accurate history and date of injury, a history
of all prior industrial and nonindustrial conditions, a detailed description of findings and test
results and a firm medical diagnosis. OWCP also requested a well-reasoned medical opinion
explaining how the claimed January 3, 2013 work incident caused or aggravated the claimed
back condition.
Treatment notes cosigned by a physical therapist and a physician whose signature is
illegible addressed the treatment of appellant’s lower back pain on January 10 and 11, 2013.
On February 19, 2013 appellant stated that the immediate effects of his injury included
trouble standing, walking and sitting. He immediately reported his injury to his supervisor and
sought medical treatment.
An incident investigative report described what happened on January 3, 2013. Appellant
injured his back while bending to pat down a passenger.
In a September 12, 2011 report, Dr. McSwain noted that appellant had reinjured his back.
He obtained a medical history that included chronic back pain and disc surgery performed eight
years ago. Dr. McSwain also listed appellant’s social and family background. He listed
essentially normal findings on physical examination. In a February 18, 2013 attending
physician’s report (Form CA-20), Dr. McSwain obtained a history of the January 3, 2013
2

On February 12, 2013 OWCP was advised that appellant returned to work on January 18, 2013.

2

incident. He diagnosed muscular low back pain and indicated with a check mark that the
diagnosed condition was caused or aggravated by an employment activity.
A January 3, 2013 report from the urgent care group contained a provider’s illegible
signature. It provided a diagnosis of back pain and stated that appellant could not return to work
for five days.
In a March 21, 2013 decision, OWCP accepted that the January 3, 2013 incident occurred
as alleged. It denied appellant’s claim, however, finding that he failed to submit sufficient
medical evidence to establish that he sustained a back injury causally related to the accepted
employment incident.
By letter dated April 1, 2013, appellant requested reconsideration.
In a February 13, 2013 Form CA-20, Dr. McSwain reiterated the diagnosis of muscular
low back pain and lumbar strain. He indicated with an affirmative mark that the diagnosed
conditions were caused or aggravated by the January 3, 2013 employment incident.
Dr. McSwain stated that appellant’s conditions were clearly work related as appellant had no
pain until screening a passenger.
In a June 24, 2013 decision, OWCP denied modification of its prior decision. It found
that appellant failed to submit rationalized medical evidence to establish that he sustained a back
injury causally related to the January 3, 2013 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7

3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

3

The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.8 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.9 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.10
ANALYSIS
OWCP accepted that on January 3, 2013 appellant patted down a passenger at work in the
performance of duty. It found that the medical evidence failed to establish that he sustained a
back injury as a result of the accepted incident. The Board finds that appellant failed to provide
sufficient medical evidence demonstrating that he sustained a back condition causally related to
the January 3, 2013 employment incident.
Dr. McSwain’s February 13, 2013 CA-20 form report provided a check mark that
appellant’s low back pain and lumbar strain were caused or aggravated by the January 3, 2013
employment incident. His only rationale for causal relation was that appellant had no pain
before the employment incident. The Board has held that an opinion, without supporting
rationale, that a condition is causally related to an employment injury because the employee was
asymptomatic before the incident is insufficient to support a causal relationship.11
Dr. McSwain’s January 18 and February 18, 2013 form reports also indicated with a check mark
that appellant’s back pain was caused or aggravated by the January 3, 2013 work incident. He
failed to explain how the diagnosed lumbar strain was caused or aggravated by the accepted
employment incident. The Board has held that a form report that addresses causal relationship
with a check mark, without medical rationale explaining how the work conditions caused the
alleged injury is insufficient to establish causal relationship.12 Although Dr. McSwain generally
supported causal relationship, he did not adequately explain the basis of his conclusion.13 His
September 12, 2011 report noted a prior history of chronic back pain and medical treatment that
included disc surgery some eight years before the claimed incident. Dr. McSwain also listed
findings on physical examination. He did not provide a fully-rationalized opinion based on a full
or accurate history of appellant’s lumbar treatment. For the stated reasons, the Board finds that
Dr. McSwain’s reports are of diminished probative value and do not establish appellant’s claim.

8

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
9

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

10

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

11

John F. Glynn, 53 ECAB 562 (2002).

12

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

13

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

The reports from the urgent care group and treatment notes contained illegible signatures
are insufficient to establish appellant’s claim. Reports that are unsigned or bear illegible
signatures, lack proper identification and cannot be considered probative medical evidence.14
Additionally, the note signed by Nurse Woodruff is of no probative value as a nurse is not a
physician as defined under FECA.15 The Board finds that there is insufficient medical evidence
of record to establish that appellant sustained a back injury causally related to the accepted
January 3, 2013 employment incident.
On appeal, appellant contended that he sustained a work-related back injury based on his
physician’s diagnosis of lumbar strain. As stated, although Dr. McSwain diagnosed lumbar
strain, he failed to provide a sufficiently rationalized medical opinion on the causal relationship
between the back condition and the accepted January 3, 2013 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a back injury on January 3, 2013 while in the performance of duty.

14

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

15

See 5 U.S.C. § 8101(2); see also David P. Sawchuk, 57 ECAB 316 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the June 24 and March 21, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 21, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

